United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           December 8, 2003
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                              No. 02-60969
                            Summary Calendar



LIBAY FANTA WOLDEYES,

           Petitioner,

                                  versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

           Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A78-342-915
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Libay Fanta Woldeyes (Woldeyes) seeks review of the Board of

Immigration Appeals’s (BIA) summary affirmance of an Immigration

Judge’s   (IJ)    denial   of   Woldeyes’s   applications    for     asylum,

withholding of deportation, and protection under the United Nations

Convention Against Torture (CAT).      Woldeyes also contends that the

BIA violated his right to due process by summarily affirming the

IJ’s decision pursuant to 8 C.F.R. § 3.1(a)(7) (2001).          We AFFIRM.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We review factual findings of the BIA to determine if they are

supported by substantial evidence.1              We may reverse the BIA’s

decision    only   when   “the   evidence   is    ‘so   compelling   that   no

reasonable factfinder could fail to find the requisite fear of

persecution.’”2    When the BIA affirms the IJ’s decision, as the BIA

did here, we review the IJ’s decision.3

     Woldeyes alleged that, in retaliation for his medical papers

that criticize Ethiopia’s approach to the AIDS epidemic, he was

subjected to psychological torture for 48 hours in a dark room with

poor sanitary conditions and provided with only bread and water.

He alleges he was questioned in a similar fashion on three other

occasions.    There is no evidence of physical abuse.           Finally, he

alleges that two other doctors were taken for questioning and have

not been seen again.

     Based on these facts, we cannot say that “no reasonable

factfinder could fail to find” past persecution or a well-founded

fear of future persecution.4 Brief detentions similar to Woldeyes’

have been found not to establish persecution.5            Woldeyes provided


     1
         See Mikhael v. I.N.S., 115 F.3d 299, 301-04 (5th Cir.
1997).
     2
       Id. (quoting I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481
(1992)).
     3
         Gomez-Mejia v. I.N.S., 56 F.3d 700, 702 (1995).
     4
         Mikhael, 115 F.3d at 302.
     5
       See Fesseha v. Ashcroft, 333 F.3d 13, 19 (1st Cir. 2003)
(concluding that three incidents of detention, not imprisonment,

                                     2
no evidence corroborating his testimony, which was contradictory

at times, that others similar to him were persecuted.              There is no

evidence of systematic persecution by the government of medical

professionals.       Accordingly, Woldeyes’s petition for review of the

denial of asylum and protection under the CAT is denied because the

IJ’s findings are supported by substantial evidence.6

     Woldeyes contends that the IJ’s order should be reversed

because the BIA gave no reasons for denying Woldeyes’s request for

withholding     of    deportation.       Eligibility     for   withholding   of

deportation requires proof of a higher objective likelihood that

one would     be     persecuted   than   is   required   to    establish   one’s

eligibility for asylum.           Consequently, the alien’s inability to

establish that he is entitled to asylum necessarily results in his

inability to demonstrate that he is entitled to withholding of

deportation.7        In light of the IJ’s findings regarding asylum,

therefore, there was no need for the IJ to state reasons for the

denial of Woldeyes’s request for withholding of deportation.

     Finally, Woldeyes contends that the BIA’s summary affirmance

of the IJ’s decision by a single Board member pursuant to 8 C.F.R.

§ 3.1(a)(7) (2001) violated his due process rights under the Fifth

Amendment to the United States Constitution. This contention lacks



by Ethiopian government without injury did not constitute
persecution).
     6
         See Mikhael, 115 F.3d at 301-04.
     7
         See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

                                         3
merit.      The   BIA   decided   Woldeyes’s   appeal   under   8   C.F.R.

§ 1003.1(e)(5) (2003), which authorizes a single Board member to

issue a brief order affirming, modifying, or remanding the IJ’s

decision.    Insofar as the BIA’s opinion relies on the reasons set

forth in the IJ’s decision, this Court reviews the IJ’s decision.8

Woldeyes was provided due process.

     AFFIRMED.




     8
         See Mikhael, 115 F.3d at 302-04.

                                     4